DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 5 are entitled to a priority date of March 25, 2015.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of every claim must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. None of the structural features/arrangements recited in any of the pending claims are depicted in the drawings. 




Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current set of claims are not directed towards a membrane. That title was appropriate for the parent application which did recite a membrane structure. 


Claim Objections

Claim 5 is objected to because of the following informalities:    

Claim 5: compressor should be corrected to compressors or a compressor for grammatical correctness. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

the second engine, which lacks antecedent basis. Which engine of the at least two is the second engine? Examiner suggests amending to …at least one engine of the at least two Stirling engines functions as a thermal prime mover and drives a second engine of the at least two Stirling engines,…

Clam 2 recites the reversibly operating Stirling engine, which lacks antecedent basis. Is the reversibly operating Stirling engine the second engine that operates as a heat pump? Prior art will be applied under this interpretation. 

Claim 2 recites the reversibly operating Stirling engine is driven by external energy. It is unclear whether this is compatible with Claim 1, which requires that the second engine be driven by the first engine. This would not be thought of as “external” energy to one of ordinary skill in the art. Is this external energy in addition to that from the first engine? The specification is unclear. 

Claim 3 recites the Stirling engine cooler, which lacks antecedent basis. Is this the second engine of Claim 1?

Claim 3 recites the external energy source, which lacks antecedent basis if Claim 3 is dependent on Claim 1. Note that Claim 3 has multiple dependency to Claim 1 or Claim 2. 

adequate heat storages. It is unclear how to quantify the term adequate since it is relative terminology.

Claim 5 recites the low speed, high torque output, which lacks antecedent basis. 

Claim 5 recites the flywheel, which lacks antecedent basis.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stobart (US 3858802).

With regards to Claim 1:

Stobart, in its natural use, discloses a method of using at least two Stirling engines (Figure 2), wherein the at least two engines are coupled such that at least one engine functions as a thermal prime mover (Stirling engine 18, Figure 2) and drives the second engine, operating inversely as cooling engine or heat pump (Stirling heat pump 20, Figure 2, driven by engine 18 via drive shaft as shown).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stobart (US 3858802) in view of Berchowitz et al. (WO 97/07368).

With regards to Claims 2 and 3:

Stobart does not explicitly disclose the reversibly operating Stirling engine is driven by external energy and the external energy source is a photovoltaic panel and the Stirling engine cooler produces ice for storage. Berchowitz teaches a Stirling heat pump (104, Figure 3, see Page 21, Line 18 for the heat pump being of the Stirling type) that is driven by external energy (electric motor 106 and photovoltaic panel 122, Figure 3) and the external energy source is a photovoltaic panel (122, Figure 3, see Page 18, Line 32+). Furthermore, . 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stobart (US 3858802) in view of Friesth (WO 2014/0786559).



Stobart discloses the prime mover acts to generate electricity (via generator 30, Figure 2), but does not explicitly disclose the prime mover acts as tri-generation system for electricity, heating and cooling in combination with solar thermal collectors and adequate heat storages. Friesth teaches a Stirling engine (116, Figure 2) that acts as tri-generation system for electricity (via generator 114, Figure 2), heating (via high temperature thermal storage 118, Figure 2, and thermal applications shown in Figure 4 such as active hating, passive heating, and water heating) and cooling (via cold thermal storage 196, Figure 2, and cooling application shown in Figure 4 such as active cooling 168, refrigeration 172, freezing 170, and passive cooling) in combination with solar thermal collectors (concentrated thermal solar collection 126, Figure 4) and adequate heat storages (medium temperature storage 120, high temperature storage 118, low temperature storage 122, ice storage tanks 124, Figure 4). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stobart (US 3858802) in view of Tognarelli et al. (hereafter “Tognarelli” – WO 2015/113951).

With regards to Claim 5:

low speed, high torque output (both of these are relative terms, and whatever output Stobart delivers to generator 30 qualifies as a low speed, high torque output) but does not explicitly disclose the output of the flywheel is directly mechanically connected to different subsystems selected from compressor, mills, saws, conveyor belts and mixtures thereof. Tognarelli (Figure 3) teaches a Stirling engine (50) that has an output shaft (63) connected to a flywheel (87). The flywheel is then mechanically connected to a different subsystem comprising a reciprocating compressor ( compressor 1 with cylinders 3). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it is known in the art to connect a Stirling engine to a compressor via a flywheel. It would have been obvious to one of ordinary skill in the art to modify the system of Stobart by including a flywheel and a compressor in order to yield the predictable result of storing rotational energy via a flywheel for later use or quick spin-up and to drive a compressor for desired compressed fluid. 


Additional Notes/References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Friesth (WO 2014/0786559) – see Figure 4, Stirling engine 116 with a cold storage 124, wherein Paragraph 87 teaches that the cold store may comprise ice or other phase change materials.  

Bou (FR 3095842) – see Figure 4, Stirling engine 21 driving a Stirling heat pump 22 and an electric motor/generator 42.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, June 25, 2021